NOT FOR PUBLICATION                     FILED
                        UNITED STATES COURT OF APPEALS                    APR 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: ALAN M. BARTLETT; LUZ                    No.    18-60066
MARINA BARTLETT-MORAN,
                                                BAP No. 18-1093
                   Debtors,

------------------------------                  MEMORANDUM*

ALAN M. BARTLETT,

                   Appellant,

  v.

DAVID A. BIRDSELL, Chapter 7 Trustee,

                   Appellee.


In re: ALAN M. BARTLETT; LUZ                    No.    18-60067
MARINA BARTLETT-MORAN,
                                                BAP No. 18-1096
                   Debtors,

------------------------------

ALAN M. BARTLETT,

                   Appellant,

  v.

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
CITIBANK, SOUTH DAKOTA, N.A.,

                Appellee.

                          Appeals from the Ninth Circuit
                           Bankruptcy Appellate Panel
              Taylor, Brand, and Kurtz, Bankruptcy Judges, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Alan M. Barlett appeals pro se from the Bankruptcy Appellate Panel’s

(“BAP”) judgment dismissing as untimely his appeal from the bankruptcy court’s

judgments in two adversary proceedings. We have jurisdiction under 28 U.S.C.

§ 158(d). We review de novo. In re Delaney, 29 F.3d 516, 517-18 (9th Cir. 1994).

We affirm.

      The BAP properly concluded that Alan’s notices of appeal were untimely.

See Fed. R. Bank. P. 8002(a) (providing that a notice of appeal shall be filed with

the bankruptcy clerk within 14 days of the date of entry of the judgment, order, or

decree appealed from); In re Delaney, 29 F.3d at 517-18 (“The provisions of

Bankruptcy Rule 8002 are jurisdictional; the untimely filing of a notice of appeal

deprives the appellate court of jurisdiction to review the bankruptcy court’s order.”



      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                          2                                   18-60066
                                                                              18-60067
(internal citation omitted)). We reject as meritless Alan’s contentions that the

certificates of service of the complaints in the adversary proceedings were invalid.

See Fed. R. Bankr. P. 7004(b) (providing that service in bankruptcy adversary

proceedings may be made within the United States by first class mail).

      Alan’s motions for oral argument (Docket Entries Nos. 6 and 13) and for

default judgment (Docket Entry No. 23) are denied.

      AFFIRMED.




                                          3                                   18-60066
                                                                              18-60067